Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities: 
The general formula on page 4 excludes the taught La3-xCaxSi6N11:Eu+2 luminescent material since the general formula does not teach that A can be mixtures of the listed elements. The definition of A is that it is Ca, Mg, Sr, Ba, Zn or Eu. In addition, the disclosed general formula on page 4 does not require the presence of an activating dopant. The general formula includes embodiments where both z, which defines the amount of M, a trivalent activating dopant, is zero and A is not Eu. Page 5, lines 1-12 teach that either M must be present or that A includes Eu if M is not present for the material to be luminescent. 
For the formula of the third phase, the variable “AE” is not defined. Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the The embodiment of claim 13 of a combination of a yellow emitting luminescent ceramic and a red emitting wavelength converting material. 
	The teachings in lines 1-10 on page 19 do not provide proper antecedent basis for the claimed combination of a yellow emitting luminescent ceramic and a red emitting wavelength converting material. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
These claims are directed to a device comprising the luminescent ceramic of claim 1 and a blue light emitting light emitting diode. The specification teaches, for example in lines 5-9 on page 16, a light source comprising the luminescent ceramic of claim 1 and a blue light emitting light emitting diode. The teaching of “a light source” is not a represented number of species for 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 19 are indefinite since the variable “AE” is not defined. 
Claims 9-11 recite the limitation "the luminescent material".  There is insufficient antecedent basis for this limitation in these claims nor in claim 1 from which they depend. Claim 20 recites the limitation "the luminescent material".  There is insufficient antecedent basis for this limitation in this claim nor in claim 12 from which it depends.  Therefore claims 9-11 and 20 are indefinite.
Claims 14-20 are indefinite since the preamble of these claims do not match the preamble of claim 12, which is the claim from which claims 14-20 depend.

Finally, there is no requirement in claims 1-20 that the luminescent ceramic must include the presence of M and/or that A is Eu. Page 5, lines 1-12 of the specification teach that either M must be present or that A includes Eu if M is not present for the material to be luminescent. Accordingly the claims are indefinite.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112, set forth in this Office action.
There is no teaching or suggestion in the cited art of record of a luminescent ceramic comprising a second phase having at least one of the materials set forth in claim 1 and a first phase comprising R3-x-y-z+w2A1.5x+y-w2MzSi6-w1-w2Alw1-w2N11-y-w1Oy+w1, where R is La, Gd, Tb, Y or Lu, M is at least one of Ce+3, Pr+3 and Sm+3; A is at least one of Ca, Mg, Ba, Sr and Eu+2; x is 0-2, y is 0-3, z is 0-3, w1 is 0-6, x+y+z-w2 is 0-3, w1+w2 is 0-6 and 0<w2<x+y<3; wherein the first phase includes M and/or Eu and when A does not include Eu, z is 0<z<3. While U.S. patent application publication 2013/0234588 teaches a luminescent material having the formula that suggests that claimed, there is no teaching or suggestion in the reference or in the art to sinter this material to form a ceramic; which would inherently form the claimed second phases; or to form a ceramic from a mixture of this taught luminescent material and at least one of the claimed second phase materials.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/18/21